ORDER

The Court having considered the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rules 16—751(a)(2) and 16—773(b) and the responses to the show cause order filed by Bar Counsel and the Respondent, it is this 20th day of November, 2015
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, granted, and Ronald James Gross is hereby indefinitely suspended from the practice of law in this State, subject to further order of this Court with a right to seek reinstatement in Maryland following his reinstatement as a member of the Bar of the Commonwealth of Pennsylvania; and it is further
ORDERED that the Clerk of this Court shall forthwith strike the name of Ronald James Gross from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Md. Rule 16-760(e).